The employer and insurance carrier have appealed from a decision of the State Industrial Board awarding compensation to the widow and minor children of Edwin C. Warring. The employer was engaged in the automobile business and decedent was engaged by it as a chauffeur, mechanic and salesman. In the early morning of January 21, 1937, while engaged in his regular occupation operating an automobile in a sleet storm the windshield of his ear became covered with ice and he was compelled to drive the car with his head out of the window thereby causing him to suffer meningitis pneumococcus which resulted in his death on January 26, 1937. The evidence sustains the findings of the State Industrial Board that decedent sustained accidental injuries arising out of and in the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Crapser, Bliss, Heffernan and Poster; JJ.